
	
		I
		111th CONGRESS
		1st Session
		H. R. 4179
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2009
			Mr. Conyers (for
			 himself, Mr. Johnson of Georgia,
			 Ms. Lee of California, and
			 Mr. Massa) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to keep
		  Americans working by creating a refundable work-sharing tax credit that
		  stimulates demand in the private sector labor market and provides employers
		  with an alternative to layoffs.
	
	
		1.Short titleThis Act may be cited as the
			 Shortening Hours and Retaining
			 Employees Credit Act of 2009 or the
			 SHARE Credit Act of 2009.
		2.PurposeThe purpose of this Act is to keep Americans
			 working by encouraging employers to hold wages constant while decreasing
			 employee work hours as a means of providing an alternative to layoffs and
			 promoting labor demand in the private sector.
		3.Work share
			 credit
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by adding at the end the following new
			 section:
				
					36B.Work share
				credit
						(a)In
				generalThere shall be
				allowed as a credit against the tax imposed by this subtitle an amount equal
				the wages paid or incurred by the taxpayer during the taxable year to each
				qualified work share employee.
						(b)Maximum credit
				per employeeThe credit
				allowed by this section with respect to each qualified work share employee
				shall not exceed the lesser of—
							(1)$3,000, or
							(2)10 percent of the
				wages paid or incurred to the employee for periods (during the taxable year)
				during which the employee did not perform services for the employer by reason
				of a reduction described in subsection (d)(1)(A)(ii)(II).
							(c)Qualified work
				share employeeFor purposes of this section—
							(1)In
				generalThe term
				qualified work share employee means any employee of the taxpayer
				for any period if—
								(A)substantially all of the services performed
				during such period by such employee for such employer are performed in the
				United States in a trade or business of the employer, and
								(B)such employee is
				participating in a qualified work share program of the employer.
								(2)ExceptionsSuch term shall not include any individual
				who is described in any subparagraph of section 1396(d)(2).
							(d)Qualified work
				share programFor purposes of
				this section—
							(1)In
				generalThe term qualified work share program means
				any written program of the employer—
								(A)under which
				employees who participate in the program—
									(i)perform the same
				functions they would have performed were they not participants in the program,
				and
									(ii)receive the same
				wages and benefits that they would have received—
										(I)were they not
				participants in the program, and
										(II)without regard to
				any reduction in the hours of the employee’s service (including any reduction
				in the form of increased required paid leave or paid vacation) required by the
				employer as a condition of participating in the program,
										(B)which is determined by the Secretary to
				have adequate recordkeeping and reporting procedures to comply with the
				requirements under this section,
								(C)which meets the
				disclosure requirements of paragraph (2), and
								(D)which meets rules
				similar to the rules of paragraphs (2), (3), and (6) of section 127(d).
								The
				application of this paragraph to individuals employed on an hourly basis shall
				be determined under regulations prescribed by the Secretary.(2)Employer
				compliance disclosureA program meets the disclosure requirements
				of the paragraph if—
								(A)in the case of an
				employer with a publicly accessible Internet website, the employer posts the
				hour reductions made for the purpose of qualifying for a credit under this
				section within 24 hours of such reductions being authorized by the employer,
				and
								(B)in the case of any
				other employer, the employer transfers information, including the amount of
				hour reductions made for the purpose of qualifying for a credit under this
				section, to the Secretary within 24 hours of such reductions being authorized
				by the employer.
								(e)WagesFor
				purposes of this section, the term wages has the meaning given to
				such term by section 51(c).
						(f)Controlled
				groupsRules similar to the rules of subsections (b) and (c) of
				section 1397 shall apply for purposes of this
				section.
						.
			(b)Denial of double
			 benefitSubsection (a) of
			 section 280C of such Code is amended by inserting 36B(a), after
			 45P(a),.
			(c)Conforming
			 amendments
				(1)Section 1324(b)(2) of title 31, United
			 States Code, is amended by inserting 36B, after
			 36A,.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 36A the following new
			 item:
					
						Sec. 36B. Work share
				credit..
					
				(d)Effective
			 dateThe amendments made by this section shall apply to qualified
			 work shares initiated after the date of the enactment of this Act in taxable
			 years ending after such date.
			(e)Payments to
			 governments and other tax-exempt entities
				(1)In
			 generalIn the case of any
			 entity to which this subsection applies, the Secretary of the Treasury shall
			 pay (without interest) to such entity an amount equal to the credit which would
			 be allowed under section 36B of the Internal Revenue Code of 1986 (as added by
			 this section) were such entity subject to the taxes imposed by chapter 1 of
			 such Code.
				(2)Entities
			 entitled to paymentsThis subsection shall apply to—
					(A)any State, political subdivision of a
			 State, or agency or instrumentality of one or more States or political
			 subdivisions, and
					(B)any organization
			 exempt from tax under section 501(a) of such Code (other than an organization
			 required to make a return of the tax imposed under subtitle A of such Code for
			 the taxable year).
					(3)Time for filing
			 claims; period coveredNot
			 more than one claim may be filed under paragraph (1) by any entity with respect
			 to wages paid or incurred during any calendar year, and no claim shall be
			 allowed under this paragraph with respect to any calendar year unless filed by
			 such entity not later than 3 years after the close of such calendar
			 year.
				(f)Use of payroll
			 tax data for employer compliance purposesNo later than 60 days after the enactment
			 of this Act, the Secretary of the Treasury shall establish a system—
				(1)to verify employer
			 compliance with section 36B of the Internal Revenue Code of 1986 (as added by
			 this section) using payroll tax data, and
				(2)to allow employers
			 to comply with the requirements in section 36B(d)(2) of such Code (as so
			 added).
				
